Citation Nr: 1447496	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased initial rating for lumbar spine degenerative disc disease.

4.  Entitlement to an increased initial rating for major depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran testified before the RO's Decision Review Officer (DRO).  In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated the claims file.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals for increased initial rating for lumbar spine degenerative disc disease, increased initial rating for major depressive disorder, and a TDIU, is requested
      
      
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issues of increased initial rating for lumbar spine degenerative disc disease, increased initial rating for major depressive disorder, and a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant perfected appeals concerning increased initial ratings for his lumbar spine degenerative disc disease and major depressive disorder.  The Board notes that entitlement to a TDIU was formally denied in a March 2014 rating decision, but the Decision Review Officer thereafter considered the issue to be in appellate status.  The Board notes that in Rice v. Shinseki, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. 447 (2009).  Accordingly, as the Veteran specifically claimed a TDIU due to his back and major depression, such issue was part of the appeal on these issues.

In April 2014, the Veteran submitted a written statement specifically withdrawing   the appeals for increased ratings for his lumbar spine condition and major depressive disorder and for a TDIU.  Thus, the Veteran has withdrawn his appeal with respect   to these issues and there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and it is dismissed.


ORDER

The appeal on the issues of an increased initial rating for lumbar spine degenerative disc disease, increased initial rating for major depressive disorder, and a TDIU, is dismissed.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  

The Veteran's claim for service connection for bilateral hearing loss was denied because the audiometric test results showed he did not meet the threshold minimum requirements for hearing loss disability under 38 C.F.R. § 3.385.  During the June 2014 Board hearing, the Veteran testified that his hearing loss has worsened since his last examination in October 2011.  Additionally, it has been three years since  the last audiological examination.  Accordingly, the Board finds a new examination is necessary to assess the current extent of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

As the VA Disability Benefits Questionnaire for Hearing Loss and Tinnitus recognizes that tinnitus can be a symptom of hearing loss, the Board finds such issue is inextricably intertwined with the remand for his hearing loss claim.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hearing loss and tinnitus.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since October 2011 from Leavenworth VA Medical Center.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule a VA audiological examination to reassess the severity of the Veteran's hearing loss to determine whether he now meets the criteria for a hearing loss disability for VA purposes.  If he does, the examiner should opine on whether the current hearing loss disability is at least as likely as not the result of service, to include the noise exposure therein.  Additionally, the examiner should indicate whether the Veteran's tinnitus is related to his hearing loss.  A rationale for all opinions expressed should be set forth in the examination report.  The claims file must be reviewed in conjunction with the examination. 

3.  After the above has been completed to the extent possible and any additional development deemed necessary has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


